Citation Nr: 1817653	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-35 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES


1.  Whether new and material evidence has been received to reopen the claim of service connection for varicose veins.  

2.  Entitlement to service connection for a hernia condition.

3.  Entitlement to a temporary total evaluation based upon hernia surgery performed on January 15, 2013. 

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Brooks Benson, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating determination of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge in November 217.  A transcript of the hearing is of record.  

As it relates to the claim of service connection for varicose veins, despite determinations reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As it relates to the claim of service connection for a hernia disorder, the Board notes that this matter has been previously denied by the RO on several occasions, the most recent denial, prior to the decision currently on appeal, being in August 2010, with both decisions becoming final.  However, subsequent to the August 2010 rating determination, additional service treatment records were added to the record which demonstrate that the Veteran underwent right inguinal hernia surgical repair in April 1979, during his period of active service.  The Board notes that if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c)(1) (2017).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provided sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  As the service treatment records demonstrating that the Veteran had a hernia repair performed in April 1979 existed but were not associated with the record at the time of the previous denials, and are pertinent to the issue of service connection for the claimed hernia disorder, the Board will reconsider this claim on a de novo basis.  

The issues of service connection for a hernia condition; a temporary total disability evaluation for hernia surgery performed on January 15, 2013; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for varicose veins in an August 2010 rating determination.  The Veteran was notified of this decision that same month and did not appeal this decision within the proscribed time period nor was any evidence received within the one year period which would have allowed the claim to remain open. 

2.  Evidence received since the August 2010 decision denying service connection for varicose veins is duplicative or cumulative in nature and does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 2010 rating determination denying service connection for varicose veins is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for varicose veins has not been received.  38 U.S.C. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Varicose Veins

As noted above, while additional service treatment records were added to the record following the August 2010 RO decision, those records were solely related to the Veteran's hernia repair.  Thus, the newly added service treatment records do not serve as a basis for the Board to reconsider the claim for service connection for varicose veins on a de novo basis per 38 C.F.R. § 3.156(c).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims"). 

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.  

The RO denied service connection for varicose veins in August 2010.  When denying service connection for varicose veins, the RO noted that service connection may be granted for a disability which began in military service or was caused by some event or experience in service.  The RO indicated that service connection for varicose veins was denied since there was no evidence the claimed condition existed.  It stated that service connection for varicose veins was not established.  It observed that review of service treatment records showed no treatment for this condition and current outpatient treatment reports from the VAMC showed no evidence of varicose veins in the legs.  The RO observed that the July 1979 service exit examination showed normal lower extremities.  The RO observed that there was no treatment for varicose veins in St Elizabeth's outpatient treatment reports or from Faxton Lukes Health Care.  Therefore, in the absence of evidence of the claimed condition that was incurred in service requiring treatment from discharge, service connection was not established. 

Evidence before the RO at that time included the Veteran's service treatment records; statements from the Veteran as to his beliefs that his varicose veins were caused by boxing, drill marching, and running in the service; an April 2010 response from Marymount Hospital that they had no record of the Veteran being there; and VA and private treatment records showing no treatment for varicose veins.  

The Veteran was notified of this decision later that month; he did not appeal this decision within the proscribed time period nor was any evidence received within the one year period which would have allowed the claim to remain open.  Thus, the decision became final.

Evidence received subsequent to the August 2010 rating determination includes VA and private treatment records, statements from the Veteran and his attorney, and testimony from the Veteran at his November 2017 hearing.  

Private treatment records, while noting a history of varicose vein stripping in 1981 or 1982, do not contain any actual diagnoses or treatment for varicose veins.  Moreover, there is no indication in any treatment records that the Veteran has varicose veins, or residuals thereof, related to his period of service.  Thus, the additional medical evidence also does not raise the possibility of substantiating the claim.

The Veteran's testimony again expresses his belief that problems with his varicose veins were as a result of boxing, drill marching, and running in the service.  His beliefs were known at the time of the prior decision and are essentially duplicative and cumulative in nature.  

Although the Veteran's attorney has indicated that he was attempting to obtain treatment records from the Marymount Hospital/Cleveland Clinic relative to the vein stripping procedure, of record is a 2010 response from Marymount Hospital that there are no records for the Veteran.  In addition, the Veteran's attorney has not supplied any additional treatment records relating to varicose vein stripping.  

The Board finds that the additional evidence of record received since the August 2010 rating determination is cumulative and redundant, or does not tend to relate any current claimed varicose vein problems to service.  As such, the Board finds that the additional evidence is not material and does not relate to an unestablished fact necessary to substantiate the claim; therefore, the application to reopen the claim is denied.


ORDER

New and material evidence not having being received, the petition to reopen the claim of service connection for varicose veins is denied.


REMAND

As it relates to the claim of service connection for a hernia disorder, as noted above, information received subsequent to the last denial of service connection for a hernia condition in August 2010, reveals that the Veteran underwent a right inguinal hernia repair in April 1979, during his period of active service, which serves as the basis for the Board reconsidering the Veteran's claim on a de novo basis.  The Board observes that post-service, the Veteran has had hernia difficulties, with him having undergone a hernia repair in January 2013.  A review of the file demonstrates that the RO attempted to obtain an opinion as to the etiology of any current hernia disorder, and its relationship to service, in September 2014.  It has been noted that the Veteran did not report for the scheduled examination.  The Veteran indicated that he did not receive notice of the scheduling.  At his November 2017 hearing, the Veteran expressed his willingness to report for a VA examination to determine the nature of any hernia, and/or its residuals, and its relationship, if any, to his period of service.  As to whether the Veteran received notice of the scheduled examination, the Board observes that the Veteran has moved on several occasions during the course of this appeal and that certain mail was returned as undeliverable.  Given the above, the Veteran should be afforded an additional opportunity to appear for a VA examination to determine the etiology of any current hernia, and/or its residuals, and its relationship, if any, to his period of service.  

As to the question of entitlement to a temporary total evaluation based upon hernia surgery performed on January 15, 2013, the Board notes that this issue is inextricably intertwined with the issue of service connection for a hernia and/or residuals thereof.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Likewise, the issue of TDIU is also inextricably intertwined with the issue of service connection for a hernia disorder, and/or residuals thereof, as the Veteran has indicated that his hernia residuals prevent him from obtaining employment.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hernia and/or residuals thereof.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions: 

(a) What are the Veteran's current hernia disorders and/or residuals thereof? 

(b) Is it as likely as not (50 percent probability or greater) that any current hernia disorder, and or residuals thereof, had its onset in service or is otherwise related to service?

When rendering the above opinions, the examiner should address the right inguinal hernia repair which took place in April 1979, during the Veteran's period of active service. 

Detailed rationale is requested for any opinion that is rendered.

Tell the Veteran that if he fails to once again show for his scheduled VA examination, without good cause, VA will decide his claim based on the evidence of record.  See 38 C.F.R. § 3.655(b).

3.  Ensure the required actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the record is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After performing the actions listed above, including any other development deemed necessary by the RO, the RO should readjudicate the remaining claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


